Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. This action is a non-final rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over
20040153382 Boccuzzi, in view of Crowley 20140006244

As per claims 16, 1, and 10, Boccuzzi discloses; A method for processing order data messages, comprising: in an information processing apparatus including at least a memory, a network interface device, and a processor: receiving, via a network, Boccuzzi(0016) a subsequent order data message Boccuzzi(0011) referencing a macro definition message, Boccuzzi(0141) using an order macro ID, Boccuzzi(0140 Marco) associated with an initial order data message,  

Boccuzzi(0111) Boccuzzi does not explicitly disclose what Crowley teaches;
Crowley(0047-8) wherein the subsequent order data message includes information for an order using at least one variable field value for one or more variable fields in the macro definition message; CHAPMAN, MichaelAtty Docket No.: SJP-4010-0528 Appl. No. 16/803,087 (0048) Crowley locating an object, corresponding to the macro definition message, based on the order macro ID; updating the object (0048) Crowley corresponding to the macro definition message with the at least one variable field value in the subsequent order data message; (0048, JSON is a type of macro related to java) Crowley
The motivation for the combination is that faster trading and communications are important to market efficiency. (0003)


As per claims 2,12,18 Boccuzzi does not explicitly disclose what Crowley teaches, The system of claim 10, wherein the system is further caused to: identify the one or more static fields and the one or more variable fields from the initial order data message; and generate the order macro ID associated with the macro definition message.  Crowley(0007, 036) 
The motivation for the combination is that faster trading and communications are important to market efficiency. (0003)

As per claims 3,13,19 Boccuzzi discloses;
The method of claim 2, further comprising: transmitting a data message including an acknowledgment of the received macro definition message and the generated order macro ID.  
Boccuzzi(0140-3)

As per claim 4, Boccuzzi does not explicitly disclose what Crowley teaches,
The method of claim 1, further comprising: validating the one or more variable fields in the subsequent order data messages; and acknowledging validation of the subsequent order data message.  Crowley (0036,0052)
The motivation for the combination is that faster trading and communications are important to market efficiency. (0003)


As per claim 5, Boccuzzi does not explicitly disclose what Crowley teaches, The method of claim 1, further comprising: validating the macro definition message by parsing the initial order data message and validating all of the one or more static fields in the initial order data message, wherein one or more subsequent order data messages, including one or more subsequent orders and indicating generated order macro IDs, are received via the network.  
Crowley (subsequent (0052, 0032, 0027 Crowley)
The motivation for the combination is that faster trading and communications are important to market efficiency. (0003)

As per claim 15 Boccuzzi discloses;
The system of claim 10, wherein the macro definition message is validated for content and for determining whether the initial order can be cleared for trading.  
(claim 22 of the parent) Boccuzzi (0034 data validation)

As per claim 6,14,20 Boccuzzi discloses; The method of claim 1, further comprising: generating a complete order by combining the updated one or more variable fields with the one or more static fields in the initial order data message.  Boccuzzi(0412)

As per claim 7, Boccuzzi discloses The method of claim 6, wherein the complete order is generated by concatenating the one or more variable fields with the one or more static fields to create the complete order.  
Boccuzzi(0135, 0156)

As per claim 17 Boccuzzi discloses The method of claim 16, wherein the macro definition comprises an initial order, one or more static fields, and the one or more variable fields.  
Boccuzzi(0156)


As per claim 8 Boccuzzi discloses; The method of claim 1, wherein the object corresponding to the macro definition message and the subsequent order data message are processed using the same messaging protocol.  Boccuzzi (00141-3)
As per claim 9 Boccuzzi The method of claim 1, wherein the subsequent order data message is smaller in size than the initial order data message.  
Boccuzzi(0156, in view of 0109 )

As per 11, Crowley teaches what Boccuzzi does not teach The system of claim 10, wherein the subsequent order data message references the macro definition message using the order macro ID; and the subsequent order data message includes information for an order using the at least one variable field value for one of the one or more variable fields in the macro definition message.  Crowley (0036, 0052)





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698